Citation Nr: 0724145	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-20 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an eye disability, 
claimed as cataracts and glaucoma, including as a result of 
mustard gas exposure during service.


REPRESENTATION

Appellant represented by:	Vetnam  Veterans  Of America 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision.  In March 2005, the 
Board remanded for further development and in January 2006 
the Board denied service connection for an eye disability.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
March 2007 Order, the Court vacated the January 2006 Board 
decision, and remanded the case to the Board for further 
proceedings consistent with a March 2007 Joint Motion for 
Remand.


FINDING OF FACT

The veteran has glaucoma and a history of cataracts that are 
related to in-service mustard gas exposure. 


CONCLUSION OF LAW

Cataracts and glaucoma were incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.316 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the appellant's 
claim.  This is so because the Board is taking action 
favorable to the appellant on the issue in appellate status 
and a decision at this point poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).
Anaylsis

The veteran essentially asserts that his current eye 
disability is a result of exposure to mustard gas during 
service. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

In addition, under the governing regulation pertaining to 
exposure to mustard gas, presumptive service connection is 
warranted if the veteran has experienced: (1) Full body 
exposure, (2) to the specified vesicant agent, (3) during 
active military service, and (4) has subsequently developed 
certain specified conditions.  38 C.F.R. § 3.316. (It is 
noted that chronic pulmonary disease, bronchitis, and 
emphysema are among the conditions that are associated with 
full body exposure to sulfur mustard.).  The Board notes that 
the veteran claims service connection for an eye disability, 
including as a result of mustard gas exposure; however, such 
a disability does not warrant presumptive service connection 
under the mustard gas regulation.  Thus, this claim can only 
be considered under a direct service connection analysis.   

The evidence includes a copy of a letter commending the 
veteran for outstanding efforts in connection with the 
removal of leaky containers containing mustard gas from a 
ship on June 10-11, 1944, along with a recommendation for 
appropriate decoration, to include the equivalent of the Navy 
and Marine Corps Medal, or the Bronze Star Medal.  Attempts 
to obtain the original documents from the veteran were 
unsuccessful and neither the exposure nor the awards were 
reflected in the veteran's service personnel folder.  In May 
2007, an official from the Navy Personnel Command issued a 
letter, attached with copies of the commendation letter and 
recommendation letter previously submitted, with seals 
attesting to the authenticity of the documents.  The Board 
finds that the veteran was exposed to mustard gas during 
service.    

The veteran currently has glaucoma and a history of cataracts 
as evidenced by his private and VA medical records.  His 
conjunctivitis has been attributed to an unrelated malady.  

Service medical records are negative for an eye disability.  
The examination at service discharge reveals that the eyes 
were normal with no disease or anatomical defects.   

VA afforded the veteran an eye examination in August 2005 at 
which the examiner opined that the veteran's glaucoma and 
history of cataracts were at least as likely as not to be 
related to mustard gas exposure in the service.  Later in the 
report, the examiner added a comment that "[s]ince this is 
outside of my specialty and outside the scope of my practice, 
I cannot resolve this issue without resorting to mere 
speculation."  It is not clear as to what the doctor is 
referring with this comment.  

Resolving all doubt in the veteran's favor, the Board finds 
that the criteria for service connection have been met.  The 
veteran currently has glaucoma and a history of cataracts, 
the veteran was exposed to mustard gas in service, and the 
August 2005 examination report noted that the veteran's 
current eye disability is at least as likely as not related 
to mustard gas exposure in service.  Therefore, service 
connection is warranted.  




ORDER

Service connection for glaucoma and cataracts is granted.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


